Citation Nr: 1805811	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for essential tremor.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1969 to August 1972 with service in Vietnam from March 1970 to February 1971.  He was awarded the Combat Action Ribbon, Vietnam Service Medal, and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A statement of the case (SOC) was issued in February 2014.  Subsequently, relevant lay statements, service treatment records (STRs), and private medical records were associated with the claims file without the issuance of an supplemental statement of the case (SSOC).  Applicable VA regulations require that pertinent evidence received by the RO prior to the transfer of the matter to the Board must be referred to the agency of original jurisdiction (i.e. the RO) for review and preparation of an SSOC.  38 C.F.R. § 19.37 (2017).  Therefore, remand is required so that the RO can prepare an appropriate SSOC.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records not of record.

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

